Mr. Chief Justice QuiñoNES,
after stating the foregoing .facts, delivered the opinion of the court.
*281In view of the provisions, of articles 22 and 27 of the Notarial Law in force in this Island, and article 65 of the Regulations thereof, and the opinion of this Supreme Court of this ■date on appeal number 11, taken by said Notary Luis Yordan Dávila from a decision of the Registrar of Property of Ponce, refusing to admit to record another mortgage deed, which opinion, by analogy of the cases, is perfectly applicable to this case, the decision of the Registrar of Property of Ponce placed at the end of the deed refusing to admit it to record, the subject matter of this appeal, is affirmed, without special taxation of costs, and it is ordered that said deed be returned to the said registrar with a copy of this decision, for the proper purposes.
Justices Hernandez, Figueras, MacLeary and Wolf concurred.